DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The Examiner acknowledges the amendment of claim 10. Claims 1 – 9 & 12 were previously cancelled. Claims 10 – 11 & 13 – 21 are examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 18 & 21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Applicant’s claim 18 requires, “wherein the aliphatic polyester is a polylactic acid polymer.”  This limitation has been incorporated into claim 10 with Applicant’s most 
Applicant’s claim 21 requires, “wherein the water-soluble polymer ( c ) is pullulan.”  This limitation has been incorporated into claim 10 with Applicant’s most recent amendment. Therefore, claim 21 fails to further limit the subject matter of claim 10 upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 10 – 11, 13 – 17, & 19 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Previously cited prior art reference, Sekido et al. (WO 2015/194616 A1), teach a laminate comprising a fibrous structure (fabric) comprising water soluble resin, such as polyvinyl alcohol and/or pullulan, a water soluble resin layer (D), and a biodegradable layer containing polylactic acid. However, Sekedo et al. fail to teach a water soluble material layer and a fabric structure layered in in this order from the biodegradable material side, and a second film containing a water-soluble polymer disposed on a second side of the biodegradable material layer.
Previously cited prior art reference, Sato et al. (WO 2015/152204 A1), teach a laminate comprising a fibrous layer (fabric) sandwiched between two water-soluble polymer layers. However, Sato et al. fail to teach a water soluble material layer and a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 18 & 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant argues, “Claims 18 and 21 have been cancelled without prejudice or disclaimer” (Remarks, Pg. 4).
EXAMINER’S RESPONSE: Contrary to Applicant’s arguments, the claims filed 12/22/2020 contain claims 18 & 21 as currently pending. Therefore, the rejections are maintained.

Applicant’s arguments, see Remarks, filed 12/22/2020, with respect to the previous rejection under 35 U.S.C. § 103 over Sekido et al. and Sato et al. have been fully considered and are persuasive.  The rejection of claims 10 – 11 & 13 – 20 over Sekedo et al. and Sato et al. has been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552.  The examiner can normally be reached on M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        

/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781